Citation Nr: 1814560	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-31 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar radiculopathy of the right lower extremity.

2.  Entitlement to service connection for a chronic bilateral leg disability. 

3.  Entitlement to service connection for arthritis of the bilateral hips.

4.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected disabilities and medications used to treat service-connected disabilities.

5.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 (GERD), September 2013 (lumbar radiculopathy), December 2013 (obstructive sleep apnea), and August 2015 (bilateral legs and hips) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the record.

The issues of entitlement to service connection for obstructive sleep apnea and entitlement to an increased rating for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

In December 2016, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran requesting withdrawal of the appeals regarding entitlement to service connection for lumbar radiculopathy, right lower extremity; a chronic bilateral leg disability; and arthritis, bilateral hips; therefore, there are no questions of fact or law remaining before the Board in these matters.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran are met and the Board has no further jurisdiction in the matters of entitlement to service connection for lumbar radiculopathy, right lower extremity; a chronic bilateral leg disability; and arthritis, bilateral hips.


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of the Issues on Appeal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.

In a December 2016 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that she did not want to pursue her claims of entitlement to service connection for lumbar radiculopathy, right lower extremity; a chronic bilateral leg disability; and arthritis, bilateral hips, and requested to withdraw these appeals.  The Veteran reaffirmed her desire to withdraw these appeals at the June 2017 Board hearing.  Accordingly, the Board does not have jurisdiction to review the appeals and these issues are dismissed.


ORDER

The appeal as to entitlement to service connection for lumbar radiculopathy or the right lower extremity, is dismissed.

The appeal as to entitlement to service connection for a chronic bilateral leg disability is dismissed.

The appeal as to entitlement to service connection for arthritis of the bilateral hips, is dismissed.


REMAND

The Veteran is seeking an initial compensable disability rating for her service-connected GERD.  Specifically, the Veteran contends that her GERD is more severe than reflected by her currently assigned disability rating.  See Veteran's January 2014 Statement.  The Veteran is also seeking service connection for obstructive sleep apnea, which she contends is caused or aggravated by her service-connected disabilities and medications used to treat these disabilities.  Specifically, the Veteran has asserted that she believes her obstructive sleep apnea was caused or aggravated by her service-connected GERD; depression; chronic pain from her service-connected musculoskeletal disabilities, to include right hand reflex sympathetic dystrophy, chronic low back strain, and arthritis; hypertension; and past and present medications used to treat these disabilities.  See Veteran's October 2013 Statement, August 2014 VA Form 9, and Veteran's May 2016 Statement.  Alternatively, the Veteran asserts that she displayed symptoms of obstructive sleep apnea while on active duty, as demonstrated by service treatment records noting complaints of headaches, pain in the back, legs, neck, and hands, and lightheadedness/dizziness.  See April 2016 VA Form 9.  The Board finds that additional development is necessary before decisions may be rendered regarding the issues on appeal.

The Board finds that remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of her GERD.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).  During the June 2017 Board hearing, the Veteran testified that her GERD had increased in severity since her last VA examination.  She reported experiencing episodes of GERD almost every day, which included symptoms of regurgitation and difficulties swallowing.  

The Veteran also testified that she experienced persistent coughing, which she believed to be a symptom of her GERD; however no medical provider had linked this symptom to her GERD.  Review of the evidentiary record reveals medical evidence supporting the Veteran's assertion.  In November 2012, the Veteran submitted medical literature which posited that nerves in the lower esophagus were stimulated by GERD and provoked coughing.  See November 2012 Submission of Medicine.Net Article on Gastroesophageal Disease.  A May 2016 private treatment record noted that the Veteran presented with a whooping-type cough.  The Veteran's pulmonary function was assessed and it was determined that her expiratory issues were probably laryngeal/vocal cord spasms.  The Veteran provided medical literature on laryngospasm and its relation to GERD, which described symptoms consisting of sensations of choking with the inability to speak or breathe.  See October 2016 Submission of WebMD Article on Laryngospasm.  The article indicated that laryngospasm was often related to GERD and people with laryngospasm episodes often experienced symptoms of GERD such as coughing, chest pain, difficulty swallowing, heartburn, nausea, and sore throat or need to clear throat.  On the contrary, an October 2016 VA treatment record noted that the Veteran had undergone many tests for her persistent dry cough, but nothing was conclusive as to why the cough continued.  Finally, an October 2016 Modified Barium Swallow Study revealed a mild repulsion of barium at the upper esophageal sphincter (backflow from the esophagus).  While very mild, the treatment record noted that this could indicate a problem with esophageal pressure and, over time, could be a contributing factor to the Veteran's reflux, cough, and dysphonia.  In light of the foregoing evidence that the Veteran's GERD may have worsened since her last VA examination and that she experiences persistent coughing that may be a symptom of GERD, the Board determines that a contemporaneous VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected GERD.   

With regard to obstructive sleep apnea, in January 2013, the Veteran submitted a statement from Dr. R. P., an ENT (ears, nose, and throat) doctor, which stated that the relationship between reflux and obstructive sleep apnea syndrome was thought to be associated with negative thoracic pressure that develops during inspiration against a closed upper airway.  Dr. R. P. added that while the Veteran's sleep study did not include esophageal manometry, it did demonstrate numerous apneas.  Further, the Veteran has submitted an abundance of medical literature supporting her contentions that her obstructive sleep apnea is associated with her service-connected GERD and/or depression.

The Board notes that the Veteran was provided with a VA examination for her obstructive sleep apnea in December 2013.  While the VA examiner concluded that the Veteran's obstructive sleep apnea was not associated with her GERD, depression, or chronic pain, he failed to provide an adequate supporting rationale or address any of the medical literature submitted by the Veteran.  Further, the examiner failed to address whether the Veteran's obstructive sleep apnea was caused or aggravated by her service-connected hypertension or past and present medications used to treat her service-connected disabilities, or whether symptoms noted during active duty service were manifestations of obstructive sleep apnea.  Therefore, remand is necessary to afford the Veteran a VA examination which addresses her contentions, including supporting medical literature, that her obstructive sleep apnea is caused or aggravated by her service-connected disabilities, including medications used to treat these disabilities, and alternatively, that she displayed manifestations of obstructive sleep apnea while in service.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  The Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of her service-connected GERD.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should note all current symptoms of the Veteran's GERD and specifically determine whether the Veteran's persistent cough is a symptom of GERD.

If the examiner determines that the Veteran's persistent cough is not a symptom of GERD, the examiner must address the conflicting medical evidence of record, to include the November 2012 submission of medical literature asserting that nerves in the lower esophagus are stimulated by GERD and provoke coughing; a May 2016 private treatment record noting possible laryngeal/vocal cord spasms and medical literature, submitted in October 2016, noting laryngospasm and its relation to GERD; and the results of an October 2016 Modified Barium Swallow Study which revealed backflow from the esophagus that could, over time, lead to coughing. 

The supporting rationale for all opinions expressed must be provided.

3.  After any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of her diagnosed obstructive sleep apnea.

The Veteran's claims file must be made available for review prior to the examination and the examination report should reflect that such review was accomplished.  Any tests and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's obstructive sleep apnea is caused by or otherwise related to active duty service.  In forming the requested opinion, the examiner is specifically asked to address the Veteran's contentions that she exhibited manifestations of obstructive sleep apnea during service.

b)  If the Veteran's obstructive sleep apnea is not directly caused by or related to active duty service, provide an opinion as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea is proximately due to or the result of her service-connected disabilities, specifically to include GERD; depression; chronic pain from her service-connected musculoskeletal disabilities, to include right hand reflex sympathetic dystrophy, chronic low back strain, and arthritis; hypertension; and past and present medications used to treat these disabilities.

c)  If the Veteran's obstructive sleep apnea is not proximately due to or the result of her service-connected disabilities or medications used to treat these disabilities, provide an opinion as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea is aggravated (permanently worsened beyond normal progression) by her service-connected disabilities, specifically to include GERD; depression; chronic pain from her service-connected musculoskeletal disabilities, to include right hand reflex sympathetic dystrophy, chronic low back strain, and arthritis; hypertension; and past and present medications used to treat these disabilities.

In forming the requested opinions on whether the Veteran's obstructive sleep apnea is caused or aggravated by her service-connected disabilities, to include medications used to treat service-connected disabilities, the examiner is specifically asked to address the January 2013 statement from Dr. R. P. noting a relationship between reflux and sleep apnea due to negative thoracic pressure that develops during inspiration against a closed upper airway and medical literature submitted by the Veteran supporting her contentions that her obstructive sleep apnea is associated with her service-connected GERD and depression.

The supporting rationale for all opinions expressed must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).





______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


